 380DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited States Trucking Corp.and General TeamstersLocal Union No.528. Case 10-CA-10828July 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn March 31, 1975, Administrative Law JudgePhil Saunders issued theattachedDecision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supportingbrief.'Pursuantto the provisionsof Section3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelations Board has delegated its au-thorityin this proceeding to a three-member panel.The Boardhas consideredthe record and the at-tached Decisionin light ofthe exceptions and brief,and has decided to affirm the rulings,findings, andconclusionsof the Administrative Law Judge and toadopt hisrecommended Order.ORDERbeforeme on this matter the Respondent and GeneralCounsel filed briefs.Upon the entire record in this case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowing:2FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is a Delaware corporation with an officeand place of business located at Atlanta,Georgia, where itis engaged in transporting,storing,and delivering suppliesforWestern Electric Company at Norcross,Georgia, on acontract basis.Western Electric Company is a corporation with an of-fice and manufacturing facility in Norcross, where it is en-gaged in the manufacture of electrical components, andduring the past calendar year Western Electric Companypurchased and received goods and services valued in ex-cess of $50,000 directly from points outside the State ofGeorgia.Respondent,commencing on or about July 1, which pe-riod isrepresentative of all times material herein,has re-ceived in excess of$50,000 from Western Electric Compa-ny for its services described above.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as itsOrderthe recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,United States TruckingCorp., Atlanta,Georgia,its officers,agents, succes-sors, and assigns,shall take the action set forth insaid recommended Order.'Although Respondent's exceptions and beef do not meet the precisetechnical requirements of the Board'sRules and Regulations,theymakeclear the aspects of the Administrative Law Judge'sDecision to which ex-ception is taken and the reasons therefor.Accordingly the GeneralCounsel's motion to strike Respondent's exceptions and brief is hereby de-nied.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge:Based on acharge filedon July 23, 1974,1 by General Teamsters LocalUnion No.528, hereincalled Local 528 or the Union, acomplaint against United StatesTrucking Corp.,hereincalled the Respondentor the Company,was issued on No-vember 14 alleging violation of Section 8(axl) of the Na-tional Labor RelationsAct, asamended.Respondent filedan answer to the complaint denying it had engaged in thealleged unfair labor practices.Subsequent to the hearing1All dates are 1974unlessstated otherwise.If.THE LABOR ORGANIZATION INVOLVEDThe Unionnamed herein is a labor organization withinthe meaning of Section2(5) of the Act.111.THE UNFAIR LABOR PRACTICESThe complaintalleges thatthe Respondent unlawfullyrefused to hire JesseJones, James Turner, Willie Trice,Will Thurman, Willie Couch, Melvin Flournoy, and Rob-ert Sanders as a resultof their concerted and protectedactivity.Respondent maintainsa warehouse at College Park, inAtlanta, Georgia, where it receivedand storesequipment,materials, and supplies, and alsoprovidesa trucking ser-vice for Western Electric. The employees at the CollegePark warehouse are representedby Local 528, and the Re-spondent commenced operationsat the College Park ware-house as ofJuly 1. Prior thereto, the warehousing andtrucking servicesforWestern Electric had been performedby Dealers Transit. The agreement between Western Elec-tric and Dealers Transit was to expire June 30. In earlyJune the Respondent,amongother carriers, had submittedbidsfor this work, and wasthe successfulbidder.32All credibility resolutions made herein are based on a composite evalua-tion of the demeanor of the witnesses and the probabilities of the evidenceas a whole.3 Presidentof Local No.528, Joseph Vaske, testified that on June 13Respondent's president,Joseph Adams,told him that the Company wasmaking a bid for the Western Electric Business,and if they got the bidAdams would send a man down to sign a contract which would be effecti iewhen the Dealers Transit contract with the Union was scheduled to expire.As to the employees of Dealers,Adams said he had two problems,one was UNITED STATES TRUCKING CORP.The Union's assistant business agent,James Scott, gavecredited testimony to the effect that on June 27, in thepresence of Assistant Business Agent Ed Flournoy andDealers Transit Superintendent Jack Gilman, he askedWilliam O'Leary, general manager of Respondent's Capi-tolCity Warehouse, a wholly-owned subsidiary of the Re-spondent and located in the area of Atlanta, if the Compa-ny was going to keep all of the people then working forDealers Transit when they took over the hauling and ware-housing for Western Electric, and O'Leary replied, "Yes,we'll keep them all. I don't have anything against any ofthe fellows." The testimony given by Ed Flournoy corrobo-rated Scott's testimony .4Scott explained that the purpose of his visit to DealersTransit on June 27 was to discuss a grievance with Manag-er Gilman involving persons other than Dealers' employeesbacking in trailers. The General Counsel argues that theresolution of this grievance immediately before Respon-dent began operations was not unusual, in view of Adams'agreement to sign a contractwith the Unionwhen theDealers Transit contract expired. It is further pointed out,that Gilman was scheduled to work for the Respondent asgeneral manager at the College Park facility,and, in fact,stayed at the College Park facility for a week after theRespondent began its operations (on July 1) before takinganother position elsewhere.Additional sequence of events reveal that, on the morn-ing of June 28, Dealers Transit employees Robert Sandersand Jesse Jones went into Dealers Superintendent JackGilman's office, and inquired if he was going to pay thema day's pay that Dealers Transit had held back from themsometimein 1973.Gilman then asked his two employees ifthey could show him or prove in "black and white" that heowed them the day's pay in question. About this time otheremployees of Dealers showed up at the office includingalternate steward Melvin Flournoy, steward Hugh Sanders,Wilford Couch, and James Turner. All of these employees,exceptHughSanders, also told Gilman that he owed thema day's pay, butHughSanders stated that he could remem-ber "nothin" about a day's pay. Gilman admitted in histestimony that the discussion got "reasonably strong," andthat he left his office at one time to allow the situation tocool off.William Thurman testified that he was sittingright outside Gilman's office eating lunch during the timethe other employees were in the office, but when they leftGilman came out and told Thurman to tell Melvin Flour-noy to call Business Agent James Scott.Thurman compliedwith these instructions and both Flournoy and Gilmanthen called Scott about the day's pay grievance. Thurmanalso testified that O'Leary was at the College Park facility"absenteeism" and the other was "pilferage."Vaske then told Adams thathe would get these problems straightenedout About10 days later Adamscalled Vaske and told him thecompany had received the bid and he wassending Executive Vice President Percy Marcus to Atlanta for a meetingwith Vaske. On or aboutJune 26,Vice President Marcus had WilliamO'Leary (to be identified later)handed out and distributed Respondent'sem4ployment applications to all the employees of Dealers Transit.There is no contention before me that Respondent was a successor toDealers Transit, nor is there any contention that Respondent was bound byany collective-bargaining agreement to employ any or all the employees ofDealers Transit.381at the time of the incident. Willie Trice testified that on theafternoon of June 28 he went to get his check, and at thetime Gilman and O'Leary were in the office. Trice com-plained to Gilman about not being paid the day's pay, andGilman then told him that he had "just run some guys outof the office" that had asked him about the day's pay.5O'Leary testified that on June 28 he picked up theRespondent's applications he had previously left with theemployees of Dealers Transit, as aforestated, and about5:30 that afternoon called Vice President Marcus in NewYork. He stated that Marcus then had him read from eachemployment application all the information containedthereon. O'Leary denied telling Marcus that there had beena meeting between Dealers Transit employees and Gilmanconcerning a day's pay, and Marcus testified that he hadno knowledge of the June 28 complaint by Dealers Transitemployees to Gilman when he decided not to hire the sev-en employees involved herein. Gilman stated that on oneoccasion prior to June 28, he had recommended to Marcusthat the Respondent only hire about 50 percent of the em-ployees who had worked for Dealers Transit.On Saturday June 29, Scott called O'Leary and was thenadvised that the Respondent would hire all the employeesof Dealers Transit except Jesse Jones, James Turner, WillieTrice,William Thurman, Willie Couch, Melvin Flournoy,and Robert Sanders 6Final ConclusionsI fully agree that Respondent's defense in its refusal tohire the seven individuals involved in this case is extremelydifficult to ascertain since Vice President Marcus testifiedthat his reasons for not hiring them were considerationssuch as suspicion of theft, drug use, and personal habitslike drinking and temper. Marcus stated that he based hisdecisions not to hire the seven on information and factsdisclosed on their employment applications as read to himover the phone by O'Leary and from previousdiscussionswith Gilman and others when he visited the Atlanta areaprior to June 28. As pointed out, Marcus did not have anyrecords before him so was unable to specifically state whyhe made the decision not to hire any one of the discrimina-tees,and the Respondent did not produce any of the em-ployment applications or other files which Marcus alleged-5 There istestimony in thisrecord that the peoplespecifically involvedand named herein werenot onlymaking the pay demand for themselves,but additionally,for all of the other employees of Dealers Transit whowerein a similar situation.However,there are no indications or contentions inthis record that any of these remainingemployeesever appeared or talked atann time with Gilman in pressing thisparticularpay complaint.Willie Couch did not complain about his pay nor did he attend themeeting with Gilman and the others on June 28,but regardless of thesecircumstances was not hired.However, his brotherWilford Couch,who hadcomplained to Gilman on June 28,was hiredby theRespondent,and thusit can be reasonably assumed thatthe Companyconfused the two brothersand this inference is also bolstered by the testimony of Vice President Mar-cus who stated that a"W. Couch"was hired.WhileWilliam Thurman didnot directly participate or complain,as aforestated,nevertheless, it can alsobe assumedby hisinclusion with those not hired,that the Company be-lieved he was one of those in the group who had complained as Thurmanwas sitting immediately outside Gilman's office while the other employeeswere inside.Lastly,while Hugh Sanders had complained but was still hired,itwould appear that he took a neutral position in the office and in effectsided with Gilman,as previously noted herein. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDly considered in deciding not to hire the seven employees,and, of course, it would be highly unusual if the employ-ment applications contained or disclosed any informationin respect to drug use,drinking,or any other personal hab-its, even if the applicant was so inclined'Marcus testified that from the applications he could alsotell that "some of the seven"had lost their drivers license.However, on rebuttal it was established that only WillieCouch and Trice were truckdrivers, and Couch stated hehad never lost his license,had no problems with drugs ordrinking,had never been accused of theft, and to hisknowledge Trice likewise had no such personal problems.In fact, this record shows that, other than Melvin Flour-noy, none of the other discriminatees had ever receivedeven any warnings or reprimands while employees of Deal-ers Transit, and Flournoy had only gotten one or two whilehe was working for them.I further agreethat thefactual pattern in this case issufficient to support the reasonable inference that theCompany knew of the pay demand by the time Marcusdecided not to hire the discriminatees. While the demandor complaint on the pay was made to Gilman, terminalmanager of Dealers Transit,nevertheless,at the time inter-vals here in question, Gilman was scheduled to be retainedby the Company as their manager at College Park andtherefore had a real interest in all happenings,and shortlyafter the incident Gilman even complained to BusinessAgent Scott about the pay demand. Moreover, from thisrecord it can also be readily inferred that Gilman immedi-ately related the pay complaint incident to O'Leary,Respondent'smanagerat Capital City warehouse, who wasat the site on June 28,and who was standing near WillieTrice when Trice complained to Gilman. As also pointedout, it can further be inferred that O'Leary in turn toldMarcus about the pay controversy and the names of theDealersTransit employees involved at the time O'Learyand Marcus reviewed the applications later that same eve-ning,as aforestated.8Both Gilman and O'Leary were the Respondent's keypeople in setting up their new operations for Western Elec-tric, and it is obvious that Marcus continually looked tothem for detailed information.In his testimony Gilmaneven admitted that he and O'Leary were together "an aw-ful lot," said that O'Leary had been on thescenefor abouta week prior to June 28, and further admitted that thenames of Thurman and Flournoy were brought up andidentified as two employees who had been in the office.Gilman was then specifically asked if he ever told O'Learywho was in the office on the day in question, and he re-plied, "I could have and I'm sure if he was around hewould have known who it was and I probably would havetold him... .Prior to the pay incident on June 28, the Company wasobviously prepared to hire all of the employees who had7The General Counsel contends that these records would not support theposition of the Company,and in conjunction therewith also points out thatthe Board has long recognized that an adverse inference may be raised byfailure of a party to produce available evidence.8 It appears from this record that June 28 was the last day any of theemployees worked for Dealers Transit.worked for Dealers Transit and in accordance therewithhad earlier passed out application forms to each one, butalmost immediately after the pay incident the Companydecided against the seven discriminatees named herein. Inorder for me to accept the defenses raised by the Respon-dent, I would have to conclude that Marcus made an inde-pendent judgment of each application as they were read tohim over the phone by O'Leary, and his final judgment ofdenying employment to the seven in question here wasmerely coincidental when compared with the same em-ployees who showed up at the office and registered theirpay complaint that morning or noon, and that the twogroups just happened to be the same. In the final analysis,based on the circumstances and facts as outlined above,and on the demeanor of the witnesses as they testified be-foreme, I am not prepared to make such conclusions? Ifind that the Respondent failed and refused to hire theseven job applicants named herein because they engaged inconcerted activities and, thus, violated Section 8(a)(1) ofthe Act.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. A broad cease-and-desist order is warranted in view of Respondent's dis-criminatory conduct.Ithas been found that Respondent has discriminatedagainst JesseJones, James Turner, Willie Trice, Will Thur-man, Willie Couch, Melvin Flournoy, and Robert Sandersby failing to hire them as job applicants on July 1, 1974,becausethey engaged in concerted action for mutual aidand protection in violation of Section 8(a)(1) of the Act. Itwill therefore be recommended that Respondent offerthem immediate and regular full-time employment, with-out prejudice to their rights and privileges, and make themwhole for any loss of earnings they may have suffered as aresult of the discrimination against them by payment of asum equalto that which they would normally have earned,absent the discrimination, from the date of the discrimina-tion to the date of Respondent's offer to reinstatement,with backpay and interest computed in accordance withthe Board's established standards.10 It will be further re-commended that Respondent preserve and upon request,make available to the Board all payroll records, social se-9In separate discussionswithRespondent's officialssubsequentto eventsherein,the Union could not obtainany informationeitherThus,at-the July2 meeting Marcus stated thathe would nothire the seven employees in-volved hereinMarcus did not give any specific reason but stated that hewent through the personnel files. At the hearing before me Marcus firsttestified that he looked at the seven employees'personnel files, but latertestified that the personnel files of the seven employees,in themselves, werenot actually presented to him.At a July19 meetingAdamswas asked by theUnion what the seven employees had done for them not tobe hired. Adamscould give no specific reason and said Marcushad been the one to handlethe situation. A meeting was alsoheld in Atlanta onSeptember 5 withAdamsand specifically concerning the sevenemployees. The Union askedAdamswhat he had against the seven employeesand Adamsgave no mean-in¢ful response.° F.W Woolworth Company,90 NLRB 289 (1950);IsisPlumbing &Heating Co.,138 NLRB 716 (1962). UNITED STATES TRUCKING CORP.383curity payments records, timecards, personnel records andreports and all other records necessary and useful to de-termine the amount of backpay and the right to employ-ment under terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.By interfering with, restraining, and coercing theiremployees in the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practice within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire records in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 11of this recommended Order.(c)Post at its place of business and warehouse copies ofthe attached notice marked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places, where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order what stepshave been taken to comply herewith.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.12 In the eventthe Board's Order is enforced by a Judgment by a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelationsBoard" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "The Respondent, United States Trucking Corp., Atlanta,Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or refusing employment to employees orotherwise discriminating in regard to their hire and tenureof employment, or any terms or conditions of employmentbecause they have engaged in concerted activities for thepurpose of mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain from anyand all such activities.2.Take the following affirmative action I find will effec-tuate the policies of the Act:(a)Offer Jesse Jones, James Turner, Willie Trice, WillThurman, Willie Couch, Melvin Flournoy, and RobertSanders, immediate and regular full-time employmentwithout prejudice to their seniority, or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisdecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records neces-sary to analyze the amount of backpay due under the termsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse employment to em-ployees or otherwise discriminate in regard to theirhire, tenure of employment, or any terms or condi-tions of employment because they have engaged inconcerted activities for the purpose of mutual aid orprotection.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights to self-organization, to bargain collectivelythrough a bargaining agent chosen by our employees,to engage in concerted activities for the purposes ofcollective-bargaining or other mutual aid or protec-tion, or to refrain from any such activities.WE WILL OFFER Jesse Jones, James Turner, WillieTrice,Will Thurman, Willie Couch, Melvin Flournoy,and Robert Sanders immediate and regular full-timeemployment without prejudice to their seniority orother rights and privileges, and WE WILL pay them forany loss of pay they may have suffered by reason ofour discrimination against them together with interestthereon.UNITED STATES TRUCKING CORP.